Citation Nr: 1812858	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  15-01 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

J. R. Higgins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1960 to November 1963.  

This matter is before the Board of Veterans' Appeal (Board) on appeal from a July 2013 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran testified before the undersigned Veterans Law Judge in a December 2017 videoconference hearing.  A copy of the transcript is associated with the claims file.

This appeal was processed using the Virtual VA/VBMS paperless claim processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a) (2) (2012).


FINDING OF FACT

The Veteran's bilateral hearing loss is related to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1137, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(d), 3.309 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Veterans Claims Assistance Act of 2000 (VCAA)
      
Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board does not need to address compliance with the VCAA in the context of the issue of entitlement to service connection for bilateral hearing loss.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

2.  Service Connection 

The Veteran seeks service connection for bilateral hearing loss.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption for certain chronic diseases, to include sensorineural hearing loss, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  If there is not sufficient evidence that the currently diagnosed chronic disease was chronic in service or within a presumptive period, a veteran may still be entitled to presumptive service connection if continuity of symptomatology is demonstrated.  38 C.F.R. § 3.303 (b); See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309 (a).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when: (1) the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; (2) the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or (3) speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

As to the first element of service connection, current disability, the record indicates that the Veteran has hearing loss for VA compensation purposes.  See April 2015 VA Examination.  Therefore, this element is met.  

As to the second element for direct service connection, in-service incurrence or aggravation of a disease or injury, review of the Veteran's service treatment records revealed that the Veteran had normal hearing at discharge from military service.  However, the Veteran contends that he was exposed to hazardous noise during service due to his MOS as a helicopter crew chief.  The Board notes that the Veteran is competent to give evidence about what he experienced, and exposure to noise is subject to lay observation.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Moreover, the Board notes that the exposure to hazardous noise is consistent with the Veteran's MOS.  Therefore, the Veteran was exposed to hazardous noise during service, and element (2) is satisfied.  

Turning to the third element of service connection, a nexus between the current disability and military service, the Board notes that the evidence is in at least equipoise as to whether the Veteran's bilateral hearing loss is related to service.  

The Veteran was afforded a VA examination in October 2012 to determine the etiology of his bilateral hearing loss.  The examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  The examiner cited potential occupational hazardous noise exposure as a fireman, and the absence of hearing complaints in his service treatment records (STRs).  The examiner also provided that the Veteran's hearing was normal at separation from service with no significant threshold shifts during military service.  

The Veteran was afforded an additional VA examination in April 2015 to determine the etiology of his bilateral hearing loss.  The examiner opined that it was less likely than not that the Veteran's bilateral hearing loss was caused by or a result of an event in military service.  The examiner conceded that the Veteran was exposed to hazardous noise as a jet engine crew chief.  However, the examiner also cited potential occupational noise exposure as a fireman, and the absence of hearing complaints in his STRs, as support for his medical opinion.  The examiner asserted that since the Veteran's hearing was normal at separation, there was no evidence of significant threshold shifts in-service, and no reports of hearing difficulty in the Veteran's treatment record until 2012 it was less likely that the Veteran's bilateral hearing loss was related to service.  

However, the Veteran has also submitted two private medical opinions provided by private physicians that found a connection between the Veteran's bilateral hearing loss and military service.  A February 2014 private medical opinion noted that the test results are consistent with noise induced hearing loss.  The doctor also noted that the Veteran reported that his hearing loss began during military service, thus the examiner concluded that the Veteran's sensorineural hearing loss was caused by or a result of the military's noise exposure.  The January 2015 private medical opinion found that the Veteran's bilateral hearing loss is at least as likely as not due to acoustic trauma in military service.  

When assessing the probative value of a medical opinion, the access to the claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean, 13 Vet. App. at 448-9.  Claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for medical opinions.  A medical opinion that contains only data and conclusions has reduced probative weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez, 22 Vet. App. at 304.  

In this case, as to the issue whether the Veteran's bilateral hearing loss is related to the Veteran's service, the Board finds the October 2012 and April 2015 VA examination reports to be of limited probative value.  Both medical opinions based their conclusions on the absence of hearing loss at separation from service and significant threshold shifts in hearing acuity during service.  In Hensley, the Court held that VA regulations do not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Hensley, 5 Vet. App. at 159.  Therefore, the October 2012 and April 2015 VA examinations are inadequate for rating purposes, and as a consequence the examination reports are of limited probative value.  

The Veteran has also provided testimony and buddy statements to support his contention that his bilateral hearing loss is related to service.  The Veteran and his brother presented testimony in a December 2017 Board hearing.  The Veteran's brother provided that the Veteran exhibited symptoms of bilateral hearing loss "right away "after separation from service and before the Veteran became a firefighter.  The Veteran also testified that the private physicians providing the medical opinions were aware of his occupation as a firefighter when providing their opinions.  

The Veteran, his children, K.K., S.H., provided statements concerning the Veteran ongoing symptoms of hearing loss.  K.K. stated that she has known the Veteran since 1966 and since that time the Veteran has complained about the ringing in his ears and hearing loss.  The Veteran's children provided that their father has had hearing difficulty since they could remember because the Veteran often had the television very loud and conversation at normal volume was difficult with the Veteran.  S.H provided that he has known the Veteran since the 1970's and has been aware of the Veteran's hearing deficiencies since that time.  S.H. detailed having to repeat words and sentences for the Veteran and noted the high level of volume the Veteran needed to enjoy a radio or television program.  

The Board acknowledges the statements provided by the Veteran, his friends, and family concerning the Veteran's bilateral hearing loss and related symptoms.  In this regard, they are competent to report the symptoms that Veteran experienced onset and history of treatment.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  The Board finds the aforementioned statements credible as well because they are consistent and numerous throughout the record.  Thus, these statements and testimony are entitled to a degree of probative weight.  

Regarding the presumption in favor of chronic diseases and the continuity of symptomatology, the Board notes that the Veteran has been diagnosed with bilateral hearing loss.  For VA purposes, diagnosis of bilateral hearing loss is a chronic disease, thus warranting consideration under 38 C.F.R. § 3.309(a).  As noted above the Veteran's brother provided at the December 2017 Board hearing that he noticed his brother's hearing loss immediately after service and before the Veteran became a firefighter.  Additionally, the Veteran has provided buddy statements that have detailed ongoing complaints related to hearing loss since his discharge from service.  To that end, the Board finds that the Veteran does show a continuity of symptomatology with regards to his bilateral hearing loss, thus the presumption in favor of chronic diseases is warranted in this matter as well.  Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303 (b), 3.307, 3.309(a).  

In assessing the probative weight of the above evidence, the Board finds that the evidence is in relative equipoise as to whether a nexus exist between the Veteran's bilateral hearing loss and his military service.  Although there are two negative nexus opinions of record, the Board finds these opinions to be inadequate as discussed above.  However, the Veteran has provided private opinions offering a positive association between his hearing loss and his service, his own statements and those of his friends and family that are competent and credible as to the onset and continuity of symptomatology of his bilateral hearing loss.  

Therefore, resolving doubt in favor of the Veteran, the Board finds the evidence is at least in relative equipoise as to whether his bilateral hearing is causally related to service.  As such, service connection is warranted in this case.  38 C.F.R. § 3.102; see also 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


